tax_exempt_and_government_entities_division sin department of the treasury internal_revenue_service washington d c jan age attention legend company m group n company o company p dear this letter is in response to a request for a private letter as supplemented by correspondence submitted on your behalf by your ruling dated august dated december authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations relief relates to the filing of the election provided for in sec_3 rev_proc to be treated as operating qualified_separate_lines_of_business qslobs under sec_414 revenue code the code of as amended of revproc_93_40 c b specifically your request for of the internal the following facts and representations support your request for relief company m is the u s parent of the u s members of group n an international financial_services_group that has a large number of united_states subsidiaries that are engaged in various financial service activities such as banking insurance investment banking real_estate asset management and brokerage these businesses are conducted in the united_states through page numerous business entities each of which is engaged ina different aspect of the business of group n sponsor many different retirement plans intended to be tax qualified under sec_401 offer different benefits and cover employees engaged in different activities the u s members of company m of the code these plans in order for the plans to comply with the coverage and the regulations thereunder the arrangement of requirements of sec_410 of the code to utilize the qualified separate_line_of_business provisions of sec_414 group n members in different separate lines of business periodically change and this requires group n to file a new form 5310-a notice of qualified_separate_lines_of_business pursuant to sec_1_414_r_-4 of the federal_income_tax regulations the regulations it has been necessary in date company m replaced company o with company p as its professional advisor engaged to perform nondiscrimination testing on behalf of all of the qualified_plans maintained by group n members in the united_states responsible for making related filings company p was also company p was aware throughout that group n had consistently utilized the qslob rules under sec_414 of the code to satisfy the coverage tests under sec_410 code and that it would be necessary to do so for the plan_year of group members would most likely require a qslob approach for different to that used in thereby necessitating the filing of deadline for filing the form 5310-a for was date company p was also aware that changes in the demographics a new form 5310-a company p was aware that the of the company m used reasonable care to ensure that the form the attorney who provides benefit sec_2002 was advised that company p was in the a filing was timely made counsel to two members of group n has submitted an affidavit asserting that he contacted company p numerous times to confirm that company p would prepare and deliver form 5310-a to company m and on october process of preparing the form 5310-a for filing and that company p expected that the form 5310-a would be timely filed october prepared and delivered form 5310-a to company m actuary and principal at company p responsible for managing company p’s relationship with company m has submitted an affidavit verifying that the employee responsible for performing nondiscrimination testing for the u s members of group n was the attorney discovered that company p had not the consulting on page aware that a new form 5310-a needed to be filed and that the deadline for filing was october he further asserts that company p did not send the form 5310-a to company m for signature and filing on or before october company p hand delivered the completed form 5310-a to company m for execution which was filed on date and that based on the above you through your authorized representative request the following ruling that good cause has been shown for the failure to timely make the election provided in sec_3 further that the other requirements of sec_301_9100-1 of the regulations have been satisfied for the testing year that was filed on october will be accepted as timely filed accordingly the form 5310-a and of rev proc sec_414 subtitle a of the code provides rules for determining whether an employer operates qualified_separate_lines_of_business for purposes of sec_129 and sec_410 code in general for purposes of sec_129 and sec_410 of the code an employer shall be treated as operating separate lines of business during any year if the employer for bona_fide business reasons operates separate lines of business an employer operating qslobs will be permitted to apply those code provisions separately with respect to the employees in each qualified separate business line requires that an employer notify the secretary_of_the_treasury that it intends to operate its lines of business as separate for purposes of code sec_129 sec_414 b of the code and b of the sec_3 of revproc_93_40 sets forth the exclusive rules of for satisfying the notice requirement of sec_414 b the code section dollar_figure of revproc_93_40 provides that the notice must be given by filing form 5310-a section dollar_figure of revproc_93_40 provides that notice for a testing year must be given on or before the notification date for the testing year notification date for a testing year is the later of october of the year following the testing year or the day of the month after the close of the plan_year of the plan of the employer that begins earliest in the testing year of revproc_93_40 provides in pertinent part notification date notice cannot be modified withdrawn or revoked and will be treated as applying to subsequent testing years unless the employer takes timely action to provide a new notice that after the section dollar_figure the page under sec_301_9100-1 of the regulations the commissioner of internal revenue may grant a reasonable extension of time to make a regulatory election or certain statutory elections under subtitle a of the code if the taxpayer demonstrates to the satisfaction of the commissioner that the and that granting taxpayer acted reasonably and in good_faith the relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin notice that an employer has elected to be treated as operating qualified_separate_lines_of_business pursuant to sec_414 proc is of the code and sec_3 a regulatory election of rev the commissioner has authority under sec_301_9100-1 and a of the regulations to grant an extension of time if taxpayer fails to file a timely notice of election under sec_3 commissioner will grant an extension of time when the taxpayer has acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that the of revproc_93_40 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 of the regulations will be granted when the taxpayer provides evidence including affidavits described in sec_301 e acted reasonably and in good_faith and not prejudice the interests of the government of the regulations to establish that the taxpayer granting relief would sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i ii iii requests relief under this section before the failure to make the regulatory election is discovered by the service failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election page iv v reasonably relied on the written advice of the service or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the internal_revenue_service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of relief under this section or taxpayer having a lower tax_liability if granting relief would result ina a ruling granting a professional advisor to perform its and did not deliver the completed form to company m until company m’s form 5310-a was filed on october company m’s request contains detailed affidavits describing the events that led to the failure to give timely notice of it’s company m used qslob election and the discovery of the failure company p nondiscrimination testing and make its related filings including company m was informed by company p that the filing form 5310-a further company p was aware form 5310-a would be timely filed that the deadline for filing form 5310-a for was date october sec_301_9100-3 deemed to have acted reasonably and in good_faith because company m has requested relief before the failure to make the regulatory election in a timely fashion was discovered by the internal_revenue_service b v in good_faith since it relied ona qualified_tax professional to prepare the election form in a timely fashion as company p specifically requested by company m and company m’s representative the plan_year is within the statute_of_limitations additionally pursuant to sec_301 i of the regulations company m of the regulations company m one day after the october is deemed to have acted deadline under is with respect to your request for relief we believe that based on the information submitted and the representations contained herein good cause has been shown for the failure to timely make the election provided in sec_3 and further that the other requirements of sec_301 accordingly the form of the regulations have been satisfied of rev_proc page 5310-a which was filed on october timely filed will be deemed no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter_ruling is directed only to the taxpayer who of the code provides that it may requested it sec_6110 not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if vou have any questions concerning this ruling please se t ep ra t2 at - contact sincerely yours gigned joyce b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
